1.	Claims 1, 3-7, 9-11, 13-17 and 19-20 are allowed.  

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record CN 1992922 and 20200196348 either individually or in combination fail to teach a  first and a second type of resource allocation apparatus comprising processors and memories storing instructions executable buy the processors to perform operations, and  a method for the firsts and the second type of node intended for receiving or sending, wherein the resource configuration Information further includes one or more of global 
resource configuration information, transmission resource information used in a first 
link of a previous-hop radio access network node accessed by the first radio access network node, or transmission resource information used in a second link of 
the previous-hop radio access network node, wherein the global resource configuration 
information comprises one or more pieces of the following information a quantity 
of transmission resource groups used in the second link of the first radio access 
network node or the next-hop radio access network node accessing the first radio 
access network node, a group of resource information of the at least two groups of resource information, a grouping mode of a transmission resource used in the second link, an index value of the grouping mode of the transmission resource used in the second link, a configuration manner of a transmission resource used in the first link and 
transmission resources used in second links of various groups of the first type 
of radio access network nodes, an index value of the configuration manner, a configuration manner of transmission resources used in the second links of the various groups of
 first type of radio access network nodes, or an index value of the configuration 
manner of the transmission resources used in the second links of the various groups of 
the first type of radio access network nodes. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466